                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


ROBERT LEE STINSON,

            Plaintiff,

      v.                                        Case No. 2:09-cv-1033-PP

JAMES GAUGER, et al.,

            Defendants.


                                 ATTACHMENT J

                  PLAINTIFF’S PROPOSED JURY INSTRUCTIONS




      Case 2:09-cv-01033-PP Filed 01/31/19 Page 1 of 15 Document 265-10
                              THE PARTIES AND THE CLAIMS

       The plaintiff in this case is Robert Lee Stinson. I will refer to him as the Plaintiff.

     The defendants in this case are Detective James Gauger, Dr. Lowell T. Johnson and Dr.
Raymond Rawson. I will refer to them as the Defendants.

        Plaintiff claims that Defendants Gauger, Johnson and Rawson violated his civil rights,
entered into an agreement to violate his rights, and failed to intervene in the violation of his civil
rights. Plaintiff also claims that Defendants maliciously caused him to be prosecuted for murder,
and intentionally or negligently inflicted emotional distress.

       The Defendants deny each of Plaintiff’s claims.




Plaintiff’s Proposed Jury Instruction No. 1

_______        Given
_______        Rejected
_______        Withdrawn
____X__        Objected to

Defendants’ Objection:




                                                  2

       Case 2:09-cv-01033-PP Filed 01/31/19 Page 2 of 15 Document 265-10
                     1.20 SPOLIATION/DESTRUCTION OF EVIDENCE

         Plaintiff contends that Defendant Gauger at one time possessed memo books, which
contained: (1) notes he took during his investigation into the death of Ione Cychosz; and/or (2)
notes he took during meetings with other Defendants during his investigation into the death of
Ione Cychosz. However, Defendant Gauger contends that when he destroyed his memo books in
that it was not intentional. You may assume that such evidence would have been unfavorable to
Defendant Gauger only if you find by a preponderance of the evidence that:

       1) Defendant Gauger intentionally destroyed his memo books or caused the memo
          books to be destroyed; and

       2) Defendant Gauger destroyed the memo books or caused the memo books to be
          destroyed in bad faith.




Plaintiff’s Proposed Jury Instruction No. 2
Source: Seventh Circuit Pattern Jury Instruction No. 1.20; See Miksis v. Howard, 106 F.3d 754,
762-763 (7th Cir. 1997) (party seeking adverse inference must prove that other party
intentionally destroyed evidence in bad faith). The Seventh Circuit “requires a showing of an
intentional act by the party in possession of the allegedly lost or destroyed evidence” to support a
missing or destroyed evidence instruction. Spesco, Inc. v. General Elec. Co., 719 F.2d 233, 239
(7th Cir. 1983); see also Adkins v. Mid-America Growers, Inc., 141 F.R.D. 466, 473 (N.D. Ill.
1992) (“In cases where evidence has been intentionally destroyed, it may be presumed that the
materials were relevant.”). If the facts are not in dispute, the court ordinarily will decide the
sanction for an intentional and bad faith spoliation, which might include an instruction with an
inference such as that set forth in this instruction

_______        Given
_______        Rejected
_______        Withdrawn
___X___        Objected to

Defendants’ Objection:



                                                 3

       Case 2:09-cv-01033-PP Filed 01/31/19 Page 3 of 15 Document 265-10
                     FIRST CLAIM—VIOLATION OF DUE PROCESS


        Plaintiff’s first claim is that Defendants Gauger, Johnson and Rawson violated his
constitutional right to due process of law.

       To succeed on this claim as to the particular Defendant you are considering, the Plaintiff
must prove both of the following things by a preponderance of the evidence:

       1. The Defendant:

           a. concealed exculpatory and/or impeachment evidence; and/or

           b. fabricated or participated in the fabrication of evidence; and

       2. The evidence was material.

       3. The plaintiff was damaged as a result of the concealment or fabrication.

       I will now define some of the terms that I have just used.

        “Exculpatory evidence” is evidence that would tend to show that the accused is not guilty
of the crime charged.

       “Impeachment evidence” is evidence that would undermine the credibility of a witness.

        Evidence is considered “material” if it would have had a reasonable likelihood of
affecting the outcome of the criminal case.

       If you find that Plaintiff has proved each of these things by a preponderance of the

evidence, then you must decide for Plaintiff, and go on to consider the question of damages.

       If, on the other hand, you find that Plaintiff has failed to prove any one of these things by

a preponderance of the evidence, then you must decide for Defendant, and you will not consider

the question of damages.

Plaintiff’s Proposed Jury Instruction No. 3
Source: Seventh Circuit Pattern Jury Instruction No. 7.14; Manson v. Brathwaite, 432 U.S. 98
(1977); Avery v. City of Milwaukee, 847 F.3d 433, 439 (7th Cir. 2017); Whitlock v.
Brueggemann, 682 F.3d 567, 581 (7th Cir. 2012) Lee v. Foster, 750 F.3d 687 (7th Cir. 2014);
Alexander v. City of South Bend, 433 F.3d 550 (7th Cir. 2006); Rivera v. Guevara, No. 1:12-cv-
04428 (N.D. Ill.) (Dckt. 671 at 23); Fields v. City of Chicago, No. 10 C 1168 (N.D. Ill.).



                                                4

       Case 2:09-cv-01033-PP Filed 01/31/19 Page 4 of 15 Document 265-10
_______      Given
_______      Rejected
_______      Withdrawn
__X____      Objected to

Defendants’ Objection:




                                     5

      Case 2:09-cv-01033-PP Filed 01/31/19 Page 5 of 15 Document 265-10
                        SECOND CLAIM—ILLEGAL DETENTION

        Plaintiff’s second claim is that Defendants Gauger, Johnson and Rawson violated his
constitutional rights by causing his detention without probable cause.

       To succeed on this claim as to the particular Defendant you are considering, the Plaintiff
must prove both of the following things by a preponderance of the evidence:

       1. The Defendant caused Plaintiff to be detained;

       2. There was no probable cause for the detention.

       I will now define one of the terms that I have just used.

        “Probable cause” exists for a criminal proceeding if, based on the evidence known at the
time, a reasonable person would have believed that the plaintiff had committed the crime that
was charged.




Plaintiff’s Proposed Jury Instruction No. 4
Source: Manuel v. City of Joliet, 137 S. Ct. 911 (2017); Seventh Circuit Pattern Jury Instructions
7.07 & 7.08 (modified); Hurt v. Wise, 880 F.3d 831, 843 (7th Cir.) (“The Fourteenth
Amendment’s Due Process Clause is the relevant constitutional source; it forbids the state from
depriving a person of liberty (including by pre-trial detention) based on manufactured
evidence.”), cert. denied, 139 S. Ct. 412 (2018), and cert. denied sub nom. Vantlin v. Hurt, 139
S. Ct. 412 (2018); Avery v. City of Milwaukee, 847 F.3d 433, 439 (7th Cir. 2017); Alexander v.
McKinney, 692 F.3d 553, 557 (7th Cir. 2012).

_______        Given
_______        Rejected
_______        Withdrawn
____X__        Objected to

Defendants’ Objection:




                                                6

       Case 2:09-cv-01033-PP Filed 01/31/19 Page 6 of 15 Document 265-10
       THIRD CLAIM—FAILURE OF BYSTANDER OFFICER TO INTERVENE


        Plaintiff’s third claim is that Defendants Gauger, Johnson and Rawson violated his
constitutional rights by failing to intervene to stop the harm.

       To succeed on this claim as to the particular Defendant you are considering, the Plaintiff
must prove each of the following things by a preponderance of the evidence:

       1. The Plaintiff’s constitutional rights were violated.

       2. The Defendant knew that the Plaintiff’s constitutional rights were being violated or
          would be violated.

       3. The Defendant had a realistic opportunity to prevent harm from occurring.

       4. The Defendant failed to take reasonable steps to prevent harm from occurring.

       5. The Defendant’s failure to act caused the Plaintiff to suffer harm.




Plaintiff’s Proposed Jury Instruction No. 5
Source: Seventh Circuit Pattern Jury Instruction 7.22 (modified).

_______        Given
_______        Rejected
_______        Withdrawn
___X___        Objected to

Defendants’ Objection:


                                                7

       Case 2:09-cv-01033-PP Filed 01/31/19 Page 7 of 15 Document 265-10
    FOURTH CLAIM—AGREEMENT TO VIOLATE CONSTITUTIONAL RIGHTS

        Plaintiff’s fourth claim is that Defendants Gauger, Johnson and Rawson entered into an
agreement to deprive him of his constitutional rights by concealing material exculpatory and/or
impeachment evidence, by fabricating false evidence, and/or by causing him to be deprived of
his liberty without probable cause.

       To succeed on this claim as to the particular Defendant you are considering, the Plaintiff
must prove each of the following things by a preponderance of the evidence:

       1. The Defendant joined an agreement between two or more persons to violate the
          Plaintiff’s due process rights or to cause the plaintiff to be deprived of his liberty
          without probable cause.

       2. Plaintiff must prove that the participants shared one of these common purposes. He
          does not have to prove there was a formal agreement or plan in which all involved
          met together and worked out the details. He also does not have to prove that each
          participant knew all the details of the agreement or the identity of all the participants.

       3. One or more of the participants committed an act in an effort to carry out the
          agreement.

       4. As a result, the Plaintiff’s constitutional rights were violated.




Plaintiff’s Proposed Jury Instruction No. 6
Source: Proffitt v. Ridgway, 270 F.3d 503, 507 (7th Cir. 2002); Vukadinovich v. Zentz, 995 F.2d
750 (7th Cir. 1993); Jones v. City of Chicago, 856 F.2d 985 (7th Cir. 1988); Bell v. City of
Milwaukee, 746 F.2d 1205 (7th Cir. 1984); Hampton v. Hanrahan, 600 F.2d 600 (7th Cir. 1979);
Rivera v. Guevara, No. 1:12-cv-04428 (N.D. Ill.) (Dckt. 671 at 24).

_______        Given
_______        Rejected
_______        Withdrawn
___X___        Objected to

Defendants’ Objection:




                                                 8

       Case 2:09-cv-01033-PP Filed 01/31/19 Page 8 of 15 Document 265-10
     FIFTH CLAIM – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        Plaintiff’s fifth claim is that Defendants Gauger, Johnson and Rawson intentionally
inflicted emotional distress upon him.

       To succeed on this claim as to the particular Defendant you are considering, Plaintiff
must prove each of the following:

       1.   That the conduct was intended to cause emotional distress,
       2.   That the conduct was extreme and outrageous,
       3.   That the conduct was a cause of the person’s emotional distress, and
       4.   That the emotional distress was extreme and disabling.

       For a person’s conduct to be intentional, you must find that the person acted for the
purpose of causing emotional distress to the other person.

       For the conduct to be extreme or outrageous, you must find that the average member of
the community would find the conduct to violate the individual’s dignity as a person. The
conduct must be gross and extreme and not merely in the field of carelessness or bad manners.

       For a person’s conduct to be a cause of a party’s emotional distress, you must find that
the conduct had a substantial effect in producing the emotional distress.

       For a person’s emotional response to be extreme and disabling, you must find that the
person was unable to function in other relationships because of the emotional distress caused by
the conduct. Temporary discomfort is not extreme and disabling and cannot be the basis of
recovery.




Plaintiff’s Proposed Jury Instruction No. 7
Source: Wis. JI-CIVIL 2725 (modified)

_______        Given
_______        Rejected
_______        Withdrawn
____X__        Objected to

Defendants’ Objection:




                                                9

       Case 2:09-cv-01033-PP Filed 01/31/19 Page 9 of 15 Document 265-10
                    SEVENTH CLAIM—MALICIOUS PROSECUTION

       Plaintiff’s seventh claim is that Defendants Gauger, Johnson and Rawson maliciously
prosecuted him.

       To succeed on this claim as to the particular Defendant you are considering, Plaintiff
must prove each of the following elements:


        1)    A criminal proceeding was brought against Plaintiff. Defendants do not dispute
this element.

        2)     Defendant was actively involved in instituting the criminal prosecution against
Plaintiff.

       3)       The criminal proceeding terminated in favor of Plaintiff. Defendants do not
dispute this element.

       4)      Defendant acted with malice in instituting the criminal proceeding.

       5)      The criminal charges were made without probable cause.

       6)      Plaintiff suffered damages as a result of the criminal prosecution on those
charges.

         The fourth element requires that the Defendant acted with malice in instituting the
criminal proceeding in causing the prosecution. A person acts with malice when he or she has a
hostile or vindictive motive or acts primarily for a purpose other than bringing a guilty person to
justice. Malice does not have to be directly established and can be demonstrated by proof of
willful or wanton disregard for the facts or law if such disregard demonstrates a hostile or
vindictive motive. A lack of probable cause to initiate a criminal proceeding may also
demonstrate malice.

        The fifth element relates to whether the charges against Plaintiff lacked probable cause.
This element is satisfied if, at the time Defendant caused the charges to be brought against
Plaintiff, Defendant knew or had reason to believe that Plaintiff was not guilty of the charges.
There is no probable cause if you are satisfied that the Defendant did not have sufficient facts
concerning Plaintiff’s conduct that would lead a person of ordinary caution and prudence to
believe Plaintiff had committed a criminal offence.

Plaintiff’s Proposed Jury Instruction No. 8
Source: Wis. JI-CIVIL 2600 (modified) and comments; Elmer v. Chicago & N.W. Ry. Co., 257
Wis. 228, 232, 43 N.W.2d 244, 246 (1950); Meyer v. Ewald, 66 Wis.2d 168, 224 N.W.2d 419
(1974); Julian v. Hanna, 732 F.3d 842, 845-848 (7th Cir. 2013); Parish v. City of Chicago, 594
F.3d 551, 552 (7th Cir. 2009); Bontkowski v. Smith, 305 F.3d 757, 760 (7th Cir.2002); Newsome

                                                10

      Case 2:09-cv-01033-PP Filed 01/31/19 Page 10 of 15 Document 265-10
v. McCabe, 256 F.3d 747, 750–51 (7th Cir. 2001); Parish v. City of Elkhart, Ind., 702 F.3d 997,
999 (7th Cir. 2012); Wis. Stat. §893.80(3).

_______       Given
_______       Rejected
_______       Withdrawn
___X___       Objected to

Defendants’ Objection:




                                               11

      Case 2:09-cv-01033-PP Filed 01/31/19 Page 11 of 15 Document 265-10
                                            DAMAGES

       The plaintiff is requesting compensatory and punitive damages.

        If you find in favor of the plaintiff against one or more of the defendants on one or more
of the plaintiff’s claims, then you will go on to consider the question of damages.

       If you find in favor of all of the defendants on all of the plaintiff’s claims, then you will
not consider the question of damages.




Plaintiff’s Jury Instruction No. 9

_______ Given
_______ Rejected
_______ Withdrawn
___X__ Objected to

Defendants’ Objection:




                                                 12

       Case 2:09-cv-01033-PP Filed 01/31/19 Page 12 of 15 Document 265-10
                                COMPENSATORY DAMAGES

        You are to determine the amount of money that will fairly compensate the plaintiff for
any injury that you find he sustained and is reasonably certain to sustain in the future as a result
of the defendants’ wrongful conduct. These are called “compensatory damages.”

       The plaintiff must prove his damages by a preponderance of the evidence. Your award
of damages must be based on evidence and not speculation or guesswork. This does not mean,
however, that compensatory damages are restricted to the actual loss of money; they include the
physical, mental, and emotional aspects of injury, even if they are not easy to measure.

       You should consider the following types of compensatory damages:

       1.      The physical, mental, or emotional pain and suffering that the plaintiff has
experienced in the past and is reasonably certain to experience in the future.

        2.     The loss of normal life that the plaintiff has suffered in the past and is reasonably
certain to experience in the future.

        No evidence of the dollar value of physical, mental, or emotional pain and suffering or
loss of a normal life has been or needs to be introduced. There is no exact standard for setting the
damages to be awarded on account of these factors. You are to determine an amount that will
fairly compensate the Plaintiff for the injury he has sustained.




Plaintiff’s Jury Instruction No. 10
Source: Seventh Circuit Pattern Jury Instruction 7.23 (modified); Rivera v. Guevara, No. 1:12-
cv-04428 (N.D. Ill.) (Dckt. 671 at 34).

_______ Given
_______ Rejected
_______ Withdrawn
__X____ Objected to

Defendants’ Objection:



                                                 13

      Case 2:09-cv-01033-PP Filed 01/31/19 Page 13 of 15 Document 265-10
                                    FINAL INSTRUCTIONS

        Once you are all in the jury room, the first thing you should do is choose a presiding
juror. The presiding juror should see to it that your discussions are carried on in an organized
way and that everyone has a fair chance to be heard. You may discuss the case only when all
jurors are present.

        Once you start deliberating, do not communicate about the case or your deliberations
with anyone except other members of your jury. You may not communicate with others about
the case or your deliberations by any means. This includes oral or written communication, as
well as any electronic method of communication, such as by using a telephone, cell phone, smart
phone, iPhone, Android, Blackberry, or any type of computer; by using text messaging, instant
messaging, the Internet, chat rooms, blogs, websites, or social media, including services like
Facebook, LinkedIn, GooglePlus, YouTube, Twitter, Instagram, or SnapChat; or by using any
other method of communication.

        I do not anticipate that you will need to communicate with me. If you do need to
communicate with me, the only proper way is in writing. The writing must be signed by the
presiding juror, or, if he or she is unwilling to do so, by some other juror. The writing should be
given to the marshal, who will give it to me. I will respond either in writing or by having you
return to the courtroom so that I can respond orally. If you do communicate with me, you should
not indicate in your note what your numerical division is, if any.

        A verdict form has been prepared for you. You will take this form with you to the jury
room.

        [Read the verdict form.]

        When you have reached unanimous agreement, your presiding juror will fill in and date
the verdict form, and each of you will sign it.

       Advise the court security officer once you have reached a verdict. When you come
back to the courtroom, I will read the verdict aloud.

      The verdict must represent the considered judgment of each juror. Your verdict must be
unanimous.

        You should make every reasonable effort to reach a verdict. In doing so, you should
consult with each other, express your own views, and listen to your fellow jurors. Discuss your
differences with an open mind. Do not hesitate to re-examine your own view and change your
opinion if you come to believe it is wrong. But you should not surrender your honest beliefs
about the weight or effect of evidence just because of the opinions of your fellow jurors or just so
that there can be a unanimous verdict.




                                                 14

        Case 2:09-cv-01033-PP Filed 01/31/19 Page 14 of 15 Document 265-10
        All of you should give fair and equal consideration to all the evidence. You should
deliberate with the goal of reaching an agreement that is consistent with the individual judgment
of each juror.

       You are impartial judges of the facts.

Plaintiff’s Proposed Jury Instruction No. 11
Source: Seventh Circuit Pattern Jury Instructions 1.32, 1.33, 134 (modified).

_______ Given
_______ Rejected
_______ Withdrawn
__X____ Objected to

Defendants’ Objection:




                                                15

      Case 2:09-cv-01033-PP Filed 01/31/19 Page 15 of 15 Document 265-10
